Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rule 105 Request
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. 
The scope of 37 CFR 1.105 is extended to any assignee because the information required may be known to some members of the assignee even if not known by the inventors. 
The authority for the Office to make such requirements arises from the statutory requirements of examination pursuant to 35 U.S.C. 131 and 132.  An examiner or other Office employee may make a requirement for information reasonably necessary to the examination or treatment of a matter in accordance with the policies and practices set forth by the Director(s) of the Technology Center or other administrative unit to which that examiner or other Office employee reports.
Examiner is requesting any written descriptions or analyses, prepared by any of the inventors or assignees, of goods or services in competition with or related to the goods or services in which the claimed subject matter has been embodied.  Specifically, Examiner notes that applicant has provided evidence of a similar product known or available prior to this filing (page 1, section titled “State of the Art”).  Therefore, Examiner requests any documentation assignee has concerning instruction or installation manuals, advertisements, brochures, catalogues, magazine or journal articles or reviews, presentations at trade or professional shows, etc.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Objections
Claims 28-40 are objected to because of the following informalities:  Claims 28-40 use a different preamble (“The actuator”) than the preamble recited in the independent claim 27 (“device”).  This is improper and the same preamble should be used in the dependent claims as is used in the independent claims. Appropriate correction is required.
Claim 41 is dependent on cancelled claim 1. This appears to be a typo. For purposes of examination, Examiner has interpreted claim 41 to be dependent on claim 27. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-41 require a rod having an end cylinder slidable with respect to a jacket and dividing the jacket into first and second variable volume compartments, where the compartments are fluidly independent from each other, and wherein one of the compartments is fluidly insulated and under vacuum. It is unclear how the end cylinder which is dividing the jacket into the two compartments would be capable of sliding in reciprocal relation with the jacket if one of the compartments is under vacuum and both fluidly independent from the other volume and fluidly insulated. Due to the vacuum, the force required to move the rod and end 
The term “substantially zero” in claim 28 is a relative term which renders the claim indefinite. The term “substantially zero” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The minimum volume limitation has been rendered indefinite by the use of term “substantially zero”.
The term “substantially zero” in claim 29 is a relative term which renders the claim indefinite. The term “substantially zero” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The pressure limitation has been rendered indefinite by the use of term “substantially zero”.
Claim 33 recites the limitation "the proximal position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 the phrases “in of from” and “from or the” are unclear. Clarification is required. 
Claim 36 the term “and/or” is unclear. Examiner has interpreted this to mean “and” as it appears the force and suction speed would inherently both be controlled if one was being controlled.
Claim 38 “said control means” lacks antecedent basis.
Claim 41 recites “comprises or consists”. This is unclear as these seem to contradict one another. The term comprises in claim language is an open-ended limitation, meaning other parts can be attached, whereas the term consists is closed, meaning no other parts are attached. The scope of the claims cannot be determined due to the alternative of two opposites. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-40, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (Specification Page 8, Lines 9-10).
For Claims 27-40, as best understood, Applicant identifies the linear actuator 1 (the entire device as seen in the exploded view of Figure 3 is identified as linear actuator 1) as being of a known type. This is admitted prior art. All the limitations of claims 27-40 are anticipated by the linear actuator 1 shown in Figure 3, which has been identified on Page 8, Lines 9-10 as a known type.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over DE202005001524, herein referred to as ‘524, in view of Applicant’s Admitted Prior Art (Specification Page 8, Lines 9-10), herein referred to as APA.
For Claims 27 and 41, ‘524 discloses a system (as seen on Page 7) for automatically closing or opening an aperture, comprising: at least one closing element movable between a closed position, wherein said aperture is closed, and an open position, wherein said aperture is open; a moving system adapted to move said at least one closing element. 
‘524 does not disclose wherein said moving system comprises a linear actuator according to claim 27. APA anticipates all the limitations of a linear actuator according to claim 27 as identified above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the linear actuator of ‘524 with the linear actuator of APA as it is a simple substitution of one known linear actuator for another in a manner that yields predictable results. One would be motivated to make such a substitution in order to allow a more compact self-closing actuator and therefore allow installation in a smaller space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE202005017068 teaches a device having similar structure that operates with small leakages instead of a vacuum to provide damping. This is considered pertinent to Applicant’s disclosure, but has not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677